                      Case 2:16-cr-00092-JAM Document 224 Filed 11/17/20 Page 1 of 6
AO 245C-CAED (Rev. 09/2019) Sheet 1 - Amended Judgment in a Criminal Case     (NOTE: Identify Changes with Asterisks*)



                           UNITED STATES DISTRICT COURT
                                              Eastern District of California
            UNITED STATES OF AMERICA                                        AMENDED JUDGMENT IN A CRIMINAL CASE
                       v.                                                   Case Number: 2:16CR00092-1
          MARCO ANTONIO RAMIREZ ZUNO                                        Defendant's Attorney: Todd David Leras and Walter A. Reynoso,
                                                                            Retained
 Date of Original Judgment:           March 17, 2020
 (Or Date of Last Amended Judgment)
THE DEFENDANT:
     pleaded guilty to count 1 of the Indictment.
     pleaded nolo contendere to count(s)      , which was accepted by the court.
     was found guilty on count(s)     after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                   Nature of Offense                                                              Offense Ended      Count
                                      Conspiracy to Commit Wire Fraud
18 U.S.C. § 1349                                                                                                 9/19/2012          1
                                      (Class C Felony)

       The defendant is sentenced as provided in pages 2 through             of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

     The defendant has been found not guilty on count(s)      .
     Count(s) 2 - 22 are dismissed on the motion of the United States.
     Indictment is to be dismissed by District Court on motion of the United States.
     Appeal rights given.                      Appeal rights waived.

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
                                                                            3/17/2020
                                                                            Date of Imposition of Judgment
                                                                            /s/ John A. Mendez
                                                                            Signature of Judicial Officer
                                                                            John A. Mendez, United States District Judge
                                                                            Name & Title of Judicial Officer
                                                                            11/17/2020
                                                                            Date
                     Case 2:16-cr-00092-JAM Document 224 Filed 11/17/20 Page 2 of 6
AO 245B-CAED (Rev. 09/2019) Sheet 2 - Imprisonment
DEFENDANT: MARCO ANTONIO RAMIREZ ZUNO                                                                                     Page 2 of 6
CASE NUMBER: 2:16CR00092-1

                                                           IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time served.

      No TSR: Defendant shall cooperate in the collection of DNA.

      The court makes the following recommendations to the Bureau of Prisons:

      The defendant is remanded to the custody of the United States Marshal.

       The defendant shall surrender to the United States Marshal for this district
              at     on     .
              as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               before       on    .
               as notified by the United States Marshal.
               as notified by the Probation or Pretrial Services Officer.
       If no such institution has been designated, to the United States Marshal for this district.

                                                                 RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                        to
at                                                   , with a certified copy of this judgment.



                                                                        United States Marshal


                                                                        By Deputy United States Marshal
                      Case 2:16-cr-00092-JAM Document 224 Filed 11/17/20 Page 3 of 6
AO 245B-CAED (Rev. 09/2019) Sheet 5 - Criminal Monetary Penalties
DEFENDANT: MARCO ANTONIO RAMIREZ ZUNO                                                                                             Page 3 of 6
CASE NUMBER: 2:16CR00092-1

                                              CRIMINAL MONETARY PENALTIES

        The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

         TOTALS
         Processing Fee           Assessment          AVAA Assessment*              JVTA Assessment**           Fine      Restitution
                                   $100.00                 $0.00                          $0.00                WAIVED    $1,108,375.59
      The determination of restitution is deferred until            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

      The Court orders the defendant to pay restitution to the victim(s) as outlined in the Restitution Attachment on Sheet 5B.

      In addition, the Court gives notice that this case involves other defendants, or may involve other defendants, who may be held
      jointly and severally liable for payment of all or part of the restitution ordered herein and may order such payment in the
      future. Such future orders do not increase the amount of restitution ordered against the defendant.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
      otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
      victims must be paid before the United States is paid.

      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
      the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

             The interest requirement is waived for the                fine         restitution

             The interest requirement for the               fine         restitution is modified as follows:


      If incarcerated, payment of the fine is due during imprisonment at the rate of not less than $25 per quarter and payment shall be
      through the Bureau of Prisons Inmate Financial Responsibility Program.

      If incarcerated, payment of the restitution is due during imprisonment at the rate of not less than $25 per quarter and payment
      shall be through the Bureau of Prisons Inmate Financial Responsibility Program.

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses
committed on or after September 13, 1994, but before April 23, 1996.
                      Case 2:16-cr-00092-JAM Document 224 Filed 11/17/20 Page 4 of 6
AO 245B-CAED (Rev. 09/2019) Sheet 5B - Criminal Monetary Penalties
DEFENDANT: MARCO ANTONIO RAMIREZ ZUNO                                                            Page 4 of 6
CASE NUMBER: 2:16CR00092-1

                                                          RESTITUTION PAYMENTS
Restitution of $1,108,375.59 to:
BERNARD GUTOW                                                        BILL HOSTRAWSER
SAN CARLOS, CA 94070                                                 $31,081.60
$26,800.00
CHARLENE LEE                                                         CHRISTINA TOOHEY
TROY, MI 48084                                                       RENO, NV 89502
$13,000.00                                                           $15,236.00
CLARKE AND PATRICIA WALKER                                           CONNIE LAMONT
RUSHVILLE, IN 46173                                                  COLBERT, WA 99005
$6,363.00                                                            $27,000.00
DAVID RENTERIA                                                       DONALD JASPERSON
BELEN, NM 87002                                                      MCCALL, ID 83638
$18,236.30                                                           $31,267.50
DONNA LOHUIS                                                         EDWARD ROCHE
REDDING, CA 96003                                                    CONCORD, CA 94521
$64,816.40                                                           $44,100.00
ERIC TAIT                                                            FRANK PRITZ
MURRELLS INLET, SC 29576                                             LANDISVILLE, PA 17538
$36,540.00                                                           $26,870.00
GAYLA REITER                                                         JAMEEL HUSSEIN
BENICIA, CA 94510                                                    SUNNYVALE, CA 94087
$12,195.20                                                           $2,188.00
JAMES MCSORLEY                                                       JAMES PHILLIPS
BETHESDA, MD 20817                                                   SANTA CLARITA, CA 91390
$39,000.00                                                           $48,723.60
JANET DUGGINS                                                        JON ANDERSEN
SEYMOUR, IN 47274                                                    LAS VEGAS, NV 89135
$64,725.20                                                           $62,900.74
KATHIE HACKLER                                                       KIM WALTER
DANVILLE, CA 94506                                                   LIBERTY LAKE, WA 99019
$35,270.00                                                           $18,849.00
LAURA EINSTANDIG                                                     LAURIE-JO PREDON
SCOTTSDALE, AZ 85258                                                 $9,400.00
$2,743.00
LEROY LANGE                                                          LINDA BELOFF
COUPEVILLE, WA 98239                                                 TUCSON, AZ 85739
$26,820.00                                                           $6,497.70
LINDA MCALPINE                                                       MARGARET AGNELLO
HAMBURG, NY 14075                                                    NAPLES, FL 34120
$11,399.00                                                           $37,776.06
NEIL GALLAGHER                                                       NEIL HANSON
$40,000.00                                                           KIRKLAND, WA 98034
                                                                     $24,000.00
PENNY CARTER                                                         PETER AND KATHERINE LIKEN
REDDING, CA 96002                                                    WEST OLIVE, MI 49460
$28,003.00                                                           $47,131.50
RICHARD KITCHING                                                     ROGER SHIRLEY
PARK RIDGE, IL 60068                                                 BRUSH PRAIRIE, WA 98606
$26,854.00                                                           $12,193.50
                      Case 2:16-cr-00092-JAM Document 224 Filed 11/17/20 Page 5 of 6
AO 245B-CAED (Rev. 09/2019) Sheet 5B - Criminal Monetary Penalties
DEFENDANT: MARCO ANTONIO RAMIREZ ZUNO                                                      Page 5 of 6
CASE NUMBER: 2:16CR00092-1

SCOTT NELSON                                                         SCOTT WANSTED
GLENVIEW, IL 60025                                                   RANGELY, CO 81648
$44,000.00                                                           $52,508.00
STEPHEN STEPHENS                                                     SUSAN DUNNIHOO
CLINTON TOWNSHIP, MI 48038                                           SNOHOMISH, WA 98296
$60,958.09                                                           $19,929.20
SUZANNA RAN
WEST BLOOMFIELD, MI 48323
$33,000.00
                      Case 2:16-cr-00092-JAM Document 224 Filed 11/17/20 Page 6 of 6
AO 245B-CAED (Rev. 09/2019) Sheet 6 - Schedule of Payments
DEFENDANT: MARCO ANTONIO RAMIREZ ZUNO                                                                                             Page 6 of 6
CASE NUMBER: 2:16CR00092-1

                                                      SCHEDULE OF PAYMENTS
        Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A.               Lump sum payment of $            due immediately, balance due
                           Not later than      , or
                           in accordance              C,      D,         E,or          F below; or
B.               Payment to begin immediately (may be combined with               C,          D,       or    F below); or

C.               Payment in equal    (e.g. weekly, monthly, quarterly) installments of $       over a period of      (e.g. months or
                 years), to commence     (e.g. 30 or 60 days) after the date of this judgment; or

D.               Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                 years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

E.               Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                 from imprisonment. The court will set the payment plan based on an assessment of the defendants ability to pay at
                 that time; or

F.               Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

         The defendant shall pay the cost of prosecution.

         The defendant shall pay the following court cost(s):

         The defendant shall forfeit the defendant's interest in the following property to the United States: The Preliminary Order of
         Forfeiture is hereby made final as to this defendant and shall be incorporated into the Judgment.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
costs.
